UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                       No. 96-4002

DONALD CLEVELAND JOHNSON,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Richard L. Voorhees, Chief District Judge.
(CR-95-17)

Submitted: June 19, 1997
Decided: July 3, 1997

Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER,
Senior Circuit Judge.

_________________________________________________________________
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Marshall A. Swann, Charlotte, North Carolina, for Appellant. Mark
T. Calloway, United States Attorney, Robert J. Higdon, Jr.,
Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Donald Cleveland Johnson appeals his criminal conviction for con-
spiracy to possess with intent to distribute cocaine base in
violation
of 21 U.S.C. § 846 (1994). Finding no error, we affirm the
judgment.
Johnson raises two issues on appeal. First, he argues that there
was
not substantial evidence to support the jury's finding that Johnson
was
guilty of conspiracy to possess with intent to distribute cocaine
base.
A conviction must be affirmed if, taking the view most favorable to
the government, there is substantial evidence to support it. See
Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.
Murphy, 35 F.3d 143, 148 (4th Cir. 1994), cert. denied, ___ U.S.
___,
63 U.S.L.W. 3563 (U.S. Jan. 23, 1995) (No. 94-7337).

The Government's evidence primarily consisted of the testimony of
a co-conspirator, Anthony Stokes. Johnson argues that Stokes'
testi-
mony was incredible because his statements are uncorroborated and
contradictory. Uncorroborated testimony is sufficient to secure a
con-
viction. See United States v. Sheffer, 896 F.2d 842, 847 (1990).
This
court does not weigh evidence or review credibility of witnesses in
resolving issues of substantial evidence. See United States v.
Saunders, 886 F.2d 56, 60 (4th Cir. 1989). The Government presented
Stokes' testimony and that of three officers regarding Johnson's
involvement in a conspiracy to possess with intent to distribute
cocaine base. The evidence at trial showed that Stokes became
acquainted with Johnson when he traveled to South Carolina with a
mutual friend, Dorrell Bagley. During the visit, Stokes agreed to
transport crack cocaine from New York to South Carolina for Bagley.
Johnson questioned Stokes whether Bagley asked him to transport the
drugs and whether Stokes would do it. Upon Stokes's return to New
York, he obtained the crack cocaine for Bagley and a plane ticket
and
was informed that Johnson would meet him at the airport in
Charlotte,
North Carolina. When Stokes arrived at the airport in Charlotte,
John-
son and Bagley met him and Johnson asked Stokes if he had "the
stuff." Stokes acknowledged that he had it. Thereafter, three
airport
police officers approached and arrested the men. We find that there
was sufficient evidence to sustain the conviction.
2
Johnson also alleges district court error in permitting the Govern-
ment to exercise a peremptory challenge against one of three
potential
black jurors. As recently discussed by this court in Matthews v.
Evatt,
105 F.3d 907, 917 (4th Cir. 1997), when a Batson challenge is made,
the trial court must conduct a three-part inquiry. First, the
opponent
of the challenge must establish a prima facie case of
discrimination.
See Hernandez v. New York, 500 U.S. 352, 358 (1991) (plurality
opin-
ion); Batson v. Kentucky, 476 U.S. 79, 96 (1986). Second, if a
prima
facie case of discrimination is made, the burden then shifts to the
pro-
ponent of the challenge to come forward with a neutral explanation
for the challenge. See Hernandez, 500 U.S. at 358-59; Batson, 476
U.S. at 97. The explanation need not be "persuasive, or even
plausi-
ble," as long as it is race neutral. See Purkett v. Elem, 514 U.S.
765,
63 U.S.L.W. 3814, 3815 (U.S. May 15, 1995) (No. 94-802). In other
words, unless discriminatory intent is inherent in the explanation
offered to defend a peremptory challenge, "`the reason offered will
be
deemed race neutral.'" Id. (quoting Hernandez, 500 U.S. at 360).
Third, if parts one and two are satisfied, the trial court must
then
decide whether the opponent of the strike has proved"purposeful
racial discrimination." Id. at 3815. The ultimate burden of
persuasion
regarding racial motivation rests always with the opponent of the
strike. Id. Because the findings of the trial court turn largely on
credi-
bility determinations, a trial court's finding of whether a strike
was
exercised for a racially discriminatory reason is given great
deference
and only overturned for clear error. Hernandez, 500 U.S. at 364-65;
Jones v. Plaster, 57 F.3d 417, 421 (4th Cir. 1995).

The Government asserted that it struck the potential juror because
she lived in a neighborhood known for drug trafficking activities
and
that during questioning she stared coldly at the prosecutor. This
is an
adequate, race-neutral reason for striking the juror, and Johnson
does
not demonstrate that the Government engaged in purposeful discrimi-
nation. See Purkett, 63 U.S.L.W. at 3815; Hernandez, 500 U.S. at
363-64. We therefore find that the court did not clearly err in
allowing
the juror to be dismissed.

                             3
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court
and
argument would not aid the decisional process.

AFFIRMED

                                4